Order entered September 21, 1965, sustaining the first cause of action and dismissing the second cause of action, unanimously modified, on the law and in the exercise of discretion, to the extent of dismissing the first cause of action and granting leave to plaintiff to apply at Special Term for leave to replead such cause or causes of action as she may wish to assert; and said order, as so modified, is affirmed, without costs or disbursements to any party. Plaintiff’s allegations, if ultimately proven, indicate the existence of a cause of action in one or more tort areas. Proper consideration of the viability of her pleading is hindered, however, by the failure to separate causes of action (see Ruza v. Ruza, 286 App. Div. 767, 769), and that failure, unless corrected, is likely also to produce confusion at the trial. In repleading it should not be taken for granted, in our opinion, that the corporate defendant is necessarily responsible for every type of tortious act which may be ascribed to the individual defendant. We are also of the view, with regard to the slander cause, that the words quoted in the complaint — and any repleading in slander should he limited to the particular words complained of (CPLR 3016)—would be actionable per se if uttered in such a factual context that listeners would reasonably infer connotations of moral turpitude (cf. Hinsdale v. Orange County Pub., 17 N Y 2d 284). In this regard it would be advisable for plaintiff to set forth in lio.ee verba the “other words of a similar nature and meaning” presently pleaded in paragraph 22 of the complaint. Concur — Botein, P. J., Rabin, McNally and Steuer, JJ.